aistère de l'Environnement

et des Forêts

République du Cameroun
Paix - Travail - Patrie

ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1059

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom

Adresse : B.P. 695 Yaoundé
Téléphone 1231117

Fax : 23.23.03

: Société Camerounaise de Transformation de Bois - SCTB

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 93 174 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province
Département
Arrondissement

Commune

—— DATE LIMITE DE VALIDITÉ

Le présent cahier des charges comporte des clauses générales et des clauses particulières. Les clauses
générales concernent les prescriptions techniques relatives à l'exploitation forestière et les prescriptions
d'aménagement que doit respecter l'exploitant. Les clauses particulières concernent les charges financières et
indiquent les obligations de l'exploitant en matière de transformation des bois, d'installations industrielles et de

: Est

: Kadey
: Batouri
: Mbang
: Batouri
: Mbang

60 616 ha
32 558 ha
60 616 ha
32 558 ha

:3 ans à compter de la signature de la convention provisoire

d'exploitation

réalisation d'oeuvres sociales

A - CLAUSES GÉNÉRALES

Afticle 1er: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits d'usage des
villageois.
Article 2: Le diamètre minimum d'exploitalion est fixé par essence suivant le tableau ci-après :
6 Essence Code Nom vernaculaire Nom scientifique D.m.e
Nom commercial __ [abattage Le — {cm)
Catégorie excepl nnelle x
Agba/Tola 1137_[Sidong Gossweilerodendron balsamiferum 100
Afrormosia/Assamela Obanq Péricopsis elala 100
[Obang/Kokrodua [_ 1104 Lu … Li
1116 __ Chlorophora excelsa 100
1121 JAdjap Bailonnella toxisperma 100
1129 JAssié ___. __.____|Entandrophragma cylindricum 100
Catégorie | .  — _
lAcajou à grandes folwles 1101 [Dale Khaya grandifoliola |_80
Acajou blanc 1102__|Mangona _._[Khaya anthotheca 80
Acajou de bassam 1103 JNgollon_ iChaya ivorensis ___B0
JAiélé/ Abel 1201 Thai ne __.._[Canarium schweinturthit 80
Ayous/Obéché/Samba 1211__|Samba/Ayous Triplochyton scleroxylon _[__89
Biings 1318 JAkondok__ Nauclea diderrichi __80
[Bossé clair … 1107 JEbegbemva_ Guarea cedrata _80
Bossé foncé LL 1108 [Mbollon Guarea thompsoni |. 80
Bubinga rose 1109 lEssingang _JGuibourtia tessmanni _]__80
(Bubinga rouge 1110 ovena ossé_ (Guibourtia demeusei |. 80

Le

7
Generated by CamScanner

Essence Code “Nom vernaculaire | | 77 Nom scientifique Pbime.
Nom commercial abattage|  __  . | _{cm)
1214 JAtui _— __[Piptadeniastrum africanum 80
1111 [Bibolo LL Lovoa trichiloides 80
1680 _|Mbanga Campo IA zelia bella = 80
Doussié blanc/Pachyloba 1112 [Mbanga afum ________JAzelia pachyloba 80
PDoussié rouge LE) [Mbanga lAfzelia bipindensis _|___80
lDoussié Sanaga L 2102 _|Mbanga Sanaga A zelia africana | __80 _]
_. 1118 Entandrophragma candollei 80
1125 _J\ucoumea klaineana 80
Ovengnkol 1126 _JGuibourtia ehié |._80
1130 Entandrophragma ulile 80
1135 _[Ebéba Entandrophragma angolense 80
Tiama Congo. - 1136. [Ebéba Congo _ Entandrophragma congolense ___ | 80
Zingana 1243 _lAmuk/Zingana/Alen élé_____ |Microberlinia bisulcala É 80
Catégorie 11 = |
Abura 1411 [Elolom . Mitragina stipulosa | 60
- [Ako A / Aloa 1310 _Aloa tol  — Antiaris africana [60
\) Andoung brun 1204 __|Ekop mayo LL __[Monopetalanthus microphyllus
Andoung rose 1205 _JEkop mayo Monopetalanthus letestui : 60
JA a A 1315 __JAbam fusil sans poils Aningeria altissima 60
Aningré R 1207 _|Abam fusil à poils Aningeria robusta 60
lAvodiré 1209 _JAssama Turreaenthus africanus 60
[Azobé/Bongossi 1105 _|Bongossi/Okoga Lophira alata 60
Bahia 1317 [Eloomapois Mitragina ciliata 60
Bété/Mansonia 1106 _[Nkoul/Nkul Mansonia altissima 60
Bongo/Olon _[_1213  JOlon JFagara heitzi | 60
1319 _JEbé/Enée Cordia platythyrsa 60
1324 _|OsselOsel Abang Morus mesozygia 60

1114 _[Ebène Diospyros spp. 60
Telraberlinia bifoliolata 60

Ekop ribi =

Etimoë Paka/Essigang____ __ [Copaifera mildbraedi 60
Faro N'sou Daniela ogea, D. klainci _.|__60
Faro mezilli [__1343 _[N'ou mezii _ [Danielle klainei _]__ 60
Frake/Limba 1220 JLimba/Akom ÎTerminala superba 60
Framiré 1115 [Lidia » Lerminalia ivorensis 60
© Gombérxop nome —| 1221 _[Ekop ngombé JDidelotia letouzeyi 60 «
lomba 1346__|Eteng Pycnanthus angolensis ne
Kapokier / Bombax |_1348 _|Essodom Bombax buonopozense 60
[Koto L 1226 _JEfok ayous grandes feuilles |Pterygota macrocarpa 60 sl
Limbali 1227 _|Ekobem feuilles rouges Gilberliodendron dewevrei 60
Lo 1353 _JEsseng petites feuilles” [Parkia bicolor Î_60
LonghiAbam 1228 __ |Abamm nyabessan : Gambeya africana, Gambeya spp 60
Lotofa/Nkanang 1229 INkanang__ _fSterculia rhinopetala 60
Miama 1354 lEkang_ ___ [Eapocalyxheitzu [60
Movinqui 1232 _fEyen 7 ,__ [istemonanhus bentamenes | co
[Mukulunqu 1122. JAdjap étang lAutranella congolensis [60
INaga/Ekop naga __}_1234 _ |Ekop naga Brachystegia cynometroides nl 60
INaga parallèle/Ekop évène | 1235  JEkop évene . Brachystegia midbreadi 60
1236 __|Ekop nganga __._ [Synometra hankei 60
Okan/Adum 1124 _JAdum L Cylicodiscus gabonensis 60
1128 [Mbel afum/Mbel —— [Pierocarpus midbraedi P. soyauxi | 60

_Oxystigma oxyphyllum 60
_.ITectona grandis 60

1133 [Tchitola dibamba
1 134 Sack/Teak

et
| ? Generated by Cam$canner

Essence | Code Nom vernaculaire TT Kom scientifique D.m.e.
Nom commercial labattage L fl {cm)
m" _ Ë |
Abing/Essia _____[Petersianthus macrocaipus _|._50
o W ! Alos Antiaris wehwitohii 50
biris/Ouochi Albizia 2yqia 50
Desbordesia glaucescens 50
Jubernardia sereti 50
Inchoscypha acuminata, T. arborea| 50
_____ [ivingia gabonensis __50
Angaté/Ovoga ..__[Poga omosa _|.__50
Angueuk ______ [Ongokea gore __50
Asia koufanyKioro __[Maranthes chrysophyla _|__50
Asia omang L __50
Atom Dacryodes maciophylla a 50
Bodios 4 TL fAnopysis ktaneana | 50
Dambaela D glypremna caloneura _ 50
Diana/Cets/Oou | 0: _ Colis tesmanni, Cotis 5 50
na paralsle Î (os  JCoits adolitriderici go
1) Diana Z __ |: Jos _ [Colis zenkeiri 50
Divida Ok Scorodophloeus zenkeri _|__50
Douka/Makoré un h ….[Tieghemella aieane ____| 50
Ebiara/Abem __ [Beilinia grangifiora _50
__ [Berlnia bracteosa | 50
Coelocaryon preussi 50
Alstonia bonnei _|_. 50
Emien marécage ï = Rionte congensis _..50
Essak Albizia glaberrima [__50
Essesang Ricmodendron heudeloti ___50
Esson Stemonocoleus micranthus 50
Evino /Evouta [Vitex grandifolia __50
Eveuss/Ngon {Klanedoxa gabonensis 50
Eveuss à petites fe: -{Klainedoxa microphylla ___50
__ [Pachyelasma tessmannit _|._50
Enibroma oblogum 50
Fromager/Ceiba Ceiba pentandra 50 - .
lantandza/Evouvous Albizia ferruginea 50
4 9 Kanda Beilschmiedia anacardioides 50
Kanda { Ovan Bzilschimiedia obscura 50
Rodognaphalon brevicuspe 50 :
__[Nesogordonia papaverifera ,50 ]
Lannea welilschii 50
Erythioxylum manni 50 -
Amphimas ferrugineus 50 :
Nom edjil Amphimas pterocarpoides 50
Mambodé/Amouk Amouk Detarium macrocarpum 50
Moambé 1468__ [Mo Enantia chiorantha 50 £
Mutondo/Funtumia 1471 |[Ndamba/Ngon ndamba Funtumia elastica, F. africana 50
Niové 1238 |M'bonda : Staudtia kamerunensis 50
Oboto/Abotzok -— 1240.. |ibotzok _[Mammea aficana 50
Onia 1357 _lOuou cas Celis midbraeq [50
Olélang/Yunqu_ 1587 _ |Olélang …[rypetes gossweieri D. preussi __ | 50
(Omang bikodok 1488__{Omang bkodok _____{Maranthes gabonensis |__50
(Onzabi { Angonqui | 1489 lAngonqui _ Antrocaryon klaneanum _{_50
Onzabii M 1477 _ JAngonqui . Antrocaryon micrasler 50

a Generated by CamScanner

a
Essence Code om Vemaculaire 77 Nom scientifique Dim.c.
Nom commercial _fabattage (cm)
(Catégorie Il (suite) =
sanga/Sikong Û 1242 [Skong__ Peleopsis hylodendron 50
k 1363 JAssa Daciyodes buetineri 50
1365 _ [Nom nsas _[Swadzia fistuloides 50
1496 __[Assam vrai Uapaca quineensis 50
ali 1132  [Elon/Ganda Ersthropleum ivorense, 50
: L — Liythropleum suaveolens

Wenqé 1138 JAwongo Millettia laurent 50

Ce diamètre est pris à 1,30m du sol ou immédiatement au-dessus des contreforts.

Article 3: L'exploitant forestier doit i

inscrire à la peinture

(1) Sur chaque souche après abattage le numéro et la ligne du carnet de chantier ;

(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le numéro d'ordre
- correspondant à la position de la bille par rappoït à la souche en commençant par la bille de pied, ainsi
que le numéro de la concession et sa marque personnelle

Tout nouveau tronçonnage de bille implique la reproduction du même numéro de position suivi de la mentibn

"bis" ou “ter” suivant le cas

Article 4:

les Normes d'intervention en milieu forestier

Atticle 5:
Article 6:

Article 7:

L'usage du feu est interdit pour abattre des arbres

Toutes les étapes d'exploitation forestière et d'aménagement doivent être réalisées en 1#spectant

L'abattage doit s'effectuer de manière à occasionner le moins de bris possible d'arbres voisins.

Dans le cas où les voies d'évacualions de loute aute nature ouvertes par le titulaire du litre

d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les croisements en parfait état de viabilité

et de visibilité.

Article 8:

‘ (2 forestières

Article

paiement du prix de vente el des taxe:

Article 10: Le concessionnaire est tenu d'effectuer la malérialisation des limites artificielles de la concession
et de chaque assielte de coupe annuelle. Les limites entre les UFA et les limiles entres les assiettes annuelles
de coupe sont matérialisées par un layon de deux mètres de large où loute végétation herbacée, arbustive et
liane est coupée au ras du sol et où lous les arbres non protégés de moins de quinze (15) cm de diamètre sont
abattus. En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon

Article 11:

- voies d'évacuation à mettre en place

Le concessionnaire ne doit 1écolter que les arbres marqués lors de l'inventaire d'exploitation et qui sent localisés

s afférentes

sur la carte forestière au 1:5 000 annexée au permis annuel d'intervention

Lo à

Le concessionnaire est aulorisé à abattre lous les arbres dont l'évacualion est rendue nécessaire
par le tracé des roules d'évacuation ou pour la confection d'ouvrages d'ait S'il s'agit d'arbres marchands, ils sont
portés au carnet de chantier après numérotage, mais ne donnent pas lieu au paiement du prix de vente el de
toutes taxes afférentes lorsqu'ils sont utilisés pour la construclion de ponts où d'ouvrages relatifs aux routes

Le concessionnaire esl aulorisé à couper tous bois lègers nécessaires à l'équipement en flotteurs
de radeaux de bois lourds. Si ces équipements accessoires sonstituent des bois marchands, ils sont soumis au

Pendant la durée de la convention provisoire, l'exploitation de la concassion se fait par assiette
de coupe d'une superficie maximale fixée par les textes en vigueur, après l'ouverture des limites tel que décrit
à l'article 10 ci-dessus, après l'inventaire syslémalique de tous les arbres ayant atteint leur diamètre minimum
d'explofabilité et la relranscriphon de cel inventaire sut une carte au 15 000 Cette carte indique également les

/l

_)
Generated by CamScanner

icle 12 : En matière de protection de l'environnement, le concessionn:

© À : aire s'engage à mettre en oeuvre au
Minimum les mesures Suivantes, qui seront définies dans le plan d'amér

nagement :
(1) Routes et pistes : L'e

d mprise des routes d'évacuation, el les densilés des routes et pistes seront
réduites au maximum afin

d'éviter des trouées importantes dans la forêt.

(2) Ponts : ll seront construits de manière à ne pas changer les directions naturelles des cours d'eau,
afin de na Pas perturber l'alimentation en eau des populations, et d'éviter les inondations permanentes
qui sont préjudiciables à la survie des espèces d'arbres non adaplées au milieu hydromorphe.

(8) Technique d'exploitation : || s'agira de minintiser au maximum les dégâts causés par les chutes
d'arbres, notamment par une orientation adéquate lors de l'abaltage.

(4) Usage des produits de traitement de bois : L'usage des produits loxiques de traitement du bois

se fera sous stricte surveillance, dans le cadre des lois et règlements en vigueur afin d'éviter la pollution
des eaux et de la flore.

{5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à meltre à la

disposition de son personnel, au prix coûtant, des sources de protéines autres que la viande de chasse.

L Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation

4 forestière. Il s'agit notamment de la chasse elle-même, du commerce de la viande, du transport par des

() véhicules de la société, et du commerce d'armes ou de munitions. Le concessionnaire informera le
personnel et appliquera un régime disciplinaire strict à l'égard de tout agent contrevenant.

B - CLAUSES PARTICULIÈRES
Article 13: Charges financières L

Ces charges sont fées pour chaque année budgétaire par la Loi de Finances. Le paiement de ces charges se
fait conformément à la régiementation en vigueur, Les charges financières comprennent:

CHARGE FINANCIÈRE ou TAXE TAUX ]

La redevance fvrestière annuelle assise sur la | Taux plancher fixé par la Loi de Finances (1 000
superficie FCFAha/an) plus l'offre additionnelle du titulaire de

il - —— 2. : mes 50 FCFAha/an = 1 050 FCFA/ha/an
La taxe d'abattage Fixé par la Loi de Finances

| La taxe à l'exportalion Fixé par la Loi de Finances

@ Les frais de participation aux travaux

d'aménagement

Article 14: Participation à la réalisation d'infrastructures socio-économiques

Le concessionnaire est réputé participer financièrement à la réalisation d'infrastructures Socio-économiques par

le pourcentage de la redevance forestière qui est é annuellement par la Loi de finances et qui doit être reversé
au profit des communautés,

Tous les autres engagements du concessionnaire devront être négociés avec les populations intéressées lors

des réunions de concertation préalables au classement de la concession et au démarrage des activités
d'exploitation, et seront consignés dans le cahier des charges de la Convention définitive d'exploitation

LR

Generated by CamScanner
Article 16 :

Obligations en matières de transformation du bois et d'installation Industrielle

(1) Lieu d'implantation de l'usine ou des usines : Yaoundé

(2) Description sommaire des équipements installés :

()

Û

Description sommaire des équipements à installer : Equipements rachetés de MPONENGANG Raphael

Importés depuis plus d'un an. Construction bâtiment scierie et installation du matériel : scie horizontale
Brenta, deux scie de reprise Brenta de 140 et 150, une déligneuse Socolest, 3 ébouteuse Socolest, un
palan de 10T, deux compresseurs, système d'aspiration des sciures et déchets, une salle d'affutage
4 complète, deux cellules de séchage et une chaudière, groupe électrogène et matériel de manutention (966
et Manitou). Une unité de 2° transformation comprenant : deux dégauchisseuses, une moulurière, une

ponceuse, une scie circulaire, une toupie industrielle, trois fraiseuses, une tronçonneuse à lames mobiles,
un système d'aspiration de sciures et matériel divers.

_(4) Délai d'installation des équipements industriels : 3 ans à compter de la signature de la convention
sé provisoire d'exploitation

a YADINRE, 2 1 SEP. 200

de l'Environnement

«-BtMes Forêts
>

QUE où
FN Le M
[LS

|

RES

jo ns

Generated by CamScanner
